Case 1:20-cv-00216-MSM-PAS Document 206-5 <font color=teal>(Case Participants)</font>
                     Filed 06/17/20 Page 1 of 2 PageID #: 11079




                          Exhibit E
          Case 1:20-cv-00216-MSM-PAS Document 206-5 <font color=teal>(Case Participants)</font>
                               Filed OF
                                     06/17/20 Page
                                               SAM2 of 2 PageID #: 11080
            I, Andrea Sam Ixcuna, am over the age of 18.

        2. I am submitting this declaration in support of my husband Ernesto Sam Gonzalez'S
           release from the Wyatt detention facility.


        3. Ernesto Sam Gonzalez and I have been together for such a long time that I do not
            remember the exact number of years. In that time, we have had four children, ages 8, 9,
              l. and 13.     of them live in the United States and two are back in Guatemala. He
           treats our children very well, and they miss him. He would take them to school, read to
           them, and help me take care of them.

                                                                                             and
       4. Ernesto was the provider in our family. He worked hard to provide what my children
          I needed. He was a really great help to our family. Whenever he could, he would spend
          the money he made on food or clothes or other things for my children and me. I would
          not have been able to take care of our children without him.

                                                                                uneasy around
      5. I am in no way afraid of my husband. There is no reason for me to feel
                                                                            of us. All I want is for
         him. He really is a good man. Before he was detained, he took care
         Ernesto to be released from the detention facili

                                                              best of my knowledge.
      6. I declare that the above is true and accurate to the


                                                                           AhJrQJA
                                                                           Andrea Sam Ixcu




        Certificate of Translation
                                                                                    to English
                            competent  to translate from English to Kiche and Kiche
        I, Romeo Sosa,  am
                                      Sam   Ixcana via telephone conferenceon June 14, 2020 and
                              Andrea
and I translated the above to
                              to be true and accurate.
that she confirmed the above

      Is/ Romeo Sosa
